Citation Nr: 1544453	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  08-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a head laceration.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	 Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a May 2009 decision, the Board found that new and material evidence had been submitted to reopen the previously denied claim of service connection for bilateral hearing loss, but denied the claim for service connection for bilateral hearing loss.  The Veteran appealed the May 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued a Memorandum Decision that vacated the Board's decision, in part, and remanded the claims to the Board for further proceedings.  In a June 2013 decision, the Board again denied the claim of service connection for bilateral hearing loss.  The Veteran appealed the June 2013 Board decision to the Court.  In September 2014, the Court issued a Memorandum Decision that vacated the Board's decision, in part, and remanded the claim to the Board for further proceedings.  

The Veteran was scheduled for a Central Office hearing in August 2015.  However, in a June 2015 letter, the Veteran's representative waived the hearing request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

In April 2014, the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issues of entitlement to service connection for a head laceration, a skin condition, diabetes mellitus, type II, PTSD, hypertension, and ischemic heart disease.  At present, those issues have not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2014).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the Veteran and his representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  

As the required notifications have not been sent in regard to the VA Form 9 filed in April 2014, the Board declines to take any further action on those issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.  




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bilateral sensorineural hearing loss is caused by in-service noise exposure and thus service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Based on the July 2012 VA audiological examination, the Board finds that the Veteran has bilateral hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  The Veteran's DD Form 214 shows that his military occupational specialty was a field artillery basic.  In this case, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  38 U.S.C.A. § 1154(a).  Thus, this appeal turns on whether there is a nexus between the Veteran's bilateral hearing loss and service.  The Veteran has competently and credibly reported that he experienced hearing loss during and since service due to the in-service acoustic trauma.  Accordingly, a nexus to service is established.  To the extent that VA examiners in October 2007 and July 2012 reached unfavorable opinions, the Board can find no compelling reason to afford the examiners' opinions any greater degree of evidentiary value than the Veteran's own lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In light of the foregoing, the evidentiary record is at least in a state of relative equipoise on all material elements of the claim.  Accordingly, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


